Case 1:20-cv-21702-RNS Document 16 Entered on FLSD Docket 07/08/2020 Page 1 of 4



                            United States District Court
                                      for the
                            Southern District of Florida

  5650 N Miami Ave LLC, Plaintiff,       )
                                         )
  v.                                     )
                                         ) Civil Action No. 20-21702-Civ-Scola
  Scottsdale Insurance Company,          )
  Defendant.                             )
                        Order Granting Motion to Dismiss
        Plaintiff 5650 N Miami Ave LLC claims that Defendant Scottsdale
  Insurance Company breached an insurance contract by failing to cover
  damages suffered by the Plaintiff’s property (the “Property”) on or about
  January 15, 2019. (Am. Compl., ECF No. 8 at ¶ 8.) The Plaintiff seeks relief
  under one count, which is for breach of contract. ( Id. at 3.) The Defendant
  argues that the amended complaint should be dismissed for failure to state a
  claim upon which relief can be granted or, in the alternative, the Defendant
  moves for a more definite statement. (Def.’s Mot., ECF No. 13).
        The Plaintiff failed to respond to the motion by the deadline of June 5,
  2020, which is “sufficient cause for granting the motion by default.” S.D. Fla.
  L.R. 7.1(c)(1). In fact, this is the second time that the Plaintiff has failed to
  respond to a motion to dismiss in this case. The Plaintiff’s pattern of delay in
  this action started when it failed to respond to the Defendant’s first motion to
  dismiss. Eventually, after being ordered to show cause for its failure, the
  Plaintiff filed its amended complaint, which is the subject of the motion at bar.
  After careful review of the record, briefing, and legal authorities, the Court
  grants the motion to dismiss (ECF No. 13).

        1. Factual Background
         The Plaintiff owns the Property and maintains an insurance policy on the
  Property through the Defendant. (ECF No. 8 at ¶¶ 2, 6). On or about January
  15, 2019, “a fire caused a covered loss and substantial damage” to the
  Property. (Id. at ¶ 8.) The Defendant assigned a claim number to the loss and
  has not paid the full amount of damages that the Plaintiff sought in its claim.
  (Id. at ¶¶ 8-10.) The Plaintiff also timely filed a notice of the loss to the
  Defendant. (Id.)
         The Plaintiff filed its original complaint in state court on March 24, 2020.
  (Def.’s Not. of Removal, ECF No. 1.) The Defendant removed this case to federal
Case 1:20-cv-21702-RNS Document 16 Entered on FLSD Docket 07/08/2020 Page 2 of 4



  court on April 23, 2020, on grounds of diversity jurisdiction, alleging diversity
  of citizenship and an amount in controversy in excess of $75,000. (Id.)

        2. Legal Standard
         When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading need only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announce s doe s
  not require detailed factual allegations, but it demands more than an
  unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
  Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). A plaintiff must articulate
  “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
  Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility
  standard is not akin to a ‘probability requirement,’ but it asks for more than a
  sheer possibility that a defendant has acted unlawfully.” Id. “Threadbare
  recitals of the elements of a cause of action, supported by mere conclusory
  statements, do not suffice.” Id. Thus, a pleading that offers mere “labels and
  conclusions” or “a formulaic recitation of the elements of a cause of action” will
  not survive dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable
  and generous departure from the hyper-technical, code-pleading regime of a
  prior era, but it does not unlock the doors of discovery for a plaintiff armed
  with nothing more than conclusions.” Iqbal, 556 U.S. at 679.

        3. Analysis
         The Court finds that the amended complaint is based on legal
  conclusions without adequate factual support to state a claim upon which
  relief can be granted. The Plaintiff alleges that a fire caused a loss and that the
  Defendant breached an insurance policy by failing to pay for the damages.
  While those allegations provide a basic sketch of virtually every imaginable fire -
  based insurance claim, they do not provide sufficient information to show that
  this Plaintiff was harmed by this Defendant whose action or inaction bre ache d
  a particular term of their contract. By failing to show what policy provisions the
  Defendant breached by not covering the loss, or even what portions of the
  claim the Defendant declined to cover under the policy, the amended complaint
Case 1:20-cv-21702-RNS Document 16 Entered on FLSD Docket 07/08/2020 Page 3 of 4



  presents nothing more than the sort of “the defendant-unlawfully-harmed-me
  accusation” that Iqbal prohibits. 556 U.S. at 678.
         “It is a basic tenet of contract law that a party can only advance a claim
  of breach of written contract by identifying and presenting the actual te rms of
  the contract allegedly breached.” Herssein Law Grp. v. Reed Elsevier, Inc., 594
  F. App'x 606, 608 (11th Cir. 2015) (affirming dismissal of complaint that failed
  to allege breach with sufficient specificity). The 18th paragraph of the amende d
  complaint is representative of its ove rall conclusory nature. In that paragraph,
  the Plaintiff alleges that the Defendant’s refusal to pay the full amount of the
  claim was “contrary to the terms of the Policy and/or Florida law . . . .” (ECF
  No. 8 at ¶ 18.) Which (of many) terms of the policy? Which (of many) Florida
  laws? The Defendant cannot be tasked with defending itself by guesswork
  against such a catchall allegation. See Herssein Law Grp., 594 F. App’x at 608.
  The amended complaint’s reference to the claim number assigned by the
  Defendant does not change the result. The mere citation of the claim numbe r
  does not put the Defendant (much less the Court) on notice as to the nature of
  the precise dispute between the parties. It also gives no notice as to the legal
  theories to which the Defendant must respond. Because the Plaintiff doe s not
  provide facts that support its legal conclusions, its complaint fails to rise above
  a “formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S.
  at 555. As such, the Court finds that the Plaintiff has failed to state a claim for
  which relief can be granted.

        4. Conclusion
         Because the Plaintiff does not allege specific facts in support of its le gal
  conclusions, the Court finds that the amended complaint fails to adequately
  state a claim for breach of contract upon which relief can be granted under
  count one. The Plaintiff has had multiple opportunities to state a claim and has
  failed to do so. The Court therefore dismisses the complaint with prejudice and
  without leave to amend. Further, the Plaintiff has not requested leave to
  amend. Wagner v. Daewoo Heavy Industries Am. Corp., 314 F.3d 541, 542
  (11th Cir. 2002) (“A district court is not required to grant a plaintiff leave to
  amend his complaint sua sponte when the plaintiff, who is represented by
  counsel, never filed a motion to amend nor requested leave to amend before the
  district court.”); Avena v. Imperial Salon & Spa, Inc., 17-14179, 2018 WL
  3239707, at *3 (11th Cir. July 3, 2018) (“[W]e’ve rejected the idea that a party
  can await a ruling on a motion to dismiss before filing a motion for leave to
  amend.”)
Case 1:20-cv-21702-RNS Document 16 Entered on FLSD Docket 07/08/2020 Page 4 of 4



        Accordingly, the Court grants the Defendant’s motion to dismiss (ECF
  No. 13) without prejudice and without leave to amend. The Clerk is directe d to
  close this case. Any pending motions are denied as moot.
        Done and ordered in chambers, at Miami, Florida, on July 8, 2020.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
